Case: 18-20450       Document: 00515548507             Page: 1     Date Filed: 09/01/2020




            United States Court of Appeals
                 for the Fifth Circuit
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                                                             September 1, 2020
                                    No. 18-20450                                Lyle W. Cayce
                                                                                     Clerk

 United States of America,

                                                                 Plaintiff—Appellee,

                                         versus

 Gilbert T. Lopez, Jr., also known as Gilbert Lopez,

                                                             Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:17-CV-722


 Before King, Stewart, and Southwick, Circuit Judges.
 Per Curiam:*
        The defendant filed a motion to vacate his sentence on the ground of
 ineffective assistance of counsel, alleging that he had refused to plead guilty
 only because his counsel failed to inform him of his sentencing exposure. The
 district court denied the motion without an evidentiary hearing, ruling that
 even if the defendant had received ineffective assistance, he had failed to


        *
           Pursuant to 5TH CIRCUIT Rule 47.5, the court has determined that this opinion
 should not be published and is not precedent except under the limited circumstances set
 forth in 5TH CIRCUIT Rule 47.5.4.
Case: 18-20450      Document: 00515548507         Page: 2    Date Filed: 09/01/2020




                                  No. 18-20450


 demonstrate prejudice because the district court’s view of the record
 suggested that the defendant would not have accepted a plea deal. Because
 the defendant had presented a sworn affidavit stating that he would have
 accepted a plea, however, resolution of this factual dispute without an
 evidentiary hearing was improper. We therefore vacate the district court’s
 order and remand the case for an evidentiary hearing.
                                        I.
                                       A.
        For his role in Allen Stanford’s multibillion-dollar Ponzi scheme,
 Gilbert Lopez was indicted on one count of conspiracy to commit wire fraud
 and ten substantive counts of wire fraud, under 18 U.S.C. §§ 1343, 1349. See
 generally United States v. Kuhrt, 788 F.3d 403, 408-412 (5th Cir. 2015). While
 awaiting trial, Lopez’s attorneys attempted to negotiate a plea deal on his
 behalf, and Lopez authorized them to agree to a plea involving a two- or three-
 year sentence. The prosecutor rejected these overtures, however, suggesting
 instead that a ten-year sentence, which his superiors had authorized, would
 be appropriate. Lopez’s attorneys and the prosecutor also discussed the
 possibility of a seven-year sentence. But when Lopez’s attorneys presented
 the idea of a seven-year deal to Lopez, he rejected it.
        Lopez proceeded to trial, and the jury found him guilty on the
 conspiracy count and on nine of the ten substantive wire-fraud counts. See id.
 at 412. Based on his offense level and criminal history, the federal sentencing
 guidelines called for a life sentence, and his statutory maximum sentence was
 twenty years per count—two hundred years. The district court sentenced
 Lopez, who was then seventy years old, to 240 months’ imprisonment on
 each count, all to run concurrently. See id.




                                        2
Case: 18-20450      Document: 00515548507         Page: 3    Date Filed: 09/01/2020




                                  No. 18-20450


                                       B.
        After this court affirmed his conviction and sentence, id. at 425, Lopez
 filed a motion to vacate his sentence under 28 U.S.C. § 2255. The motion
 claims that Lopez “was denied his Sixth Amendment right to effective
 assistance of counsel at the plea bargaining stage of his case.” Specifically,
 Lopez alleges that “[c]ounsel failed to advise [him] of the anticipated
 application of the United States Sentencing Guidelines” in the event of a
 conviction at trial. This failure, Lopez alleges, led him to reject the
 government’s plea deal.
        In support of his motion, Lopez submitted a sworn declaration stating
 that his attorneys never discussed how the sentencing guidelines would be
 calculated in his case and that “[i]t wasn’t until after the trial that [he]
 learned that the Sentencing Guidelines were recommending a sentence of
 life.” The declaration also states that, had he been properly apprised of his
 expected sentence, Lopez would have accepted a seven-year plea deal.
        The government responded to Lopez’s motion with sworn
 declarations partially contradicting Lopez’s account. First, Lopez’s defense
 attorneys declared that they did in fact discuss with Lopez the application of
 the sentencing guidelines to his case, and second, the prosecutor declared
 that he “was offering” a ten-year plea deal but never offered Lopez a seven-
 year deal. In reply, Lopez submitted a second declaration, reasserting that his
 attorneys never reviewed the sentencing guidelines with him and stating that,
 had he been properly advised, he would have accepted the government’s ten-
 year plea deal.
        The district court denied Lopez’s motion, without an evidentiary
 hearing. Pretermitting the question whether counsel’s performance was
 deficient, the court ruled that Lopez was not entitled to relief because he had
 not shown that his counsel’s alleged failure had prejudiced him. Specifically,




                                        3
Case: 18-20450      Document: 00515548507           Page: 4     Date Filed: 09/01/2020




                                   No. 18-20450


 the court disbelieved Lopez’s declarations that he would have pleaded guilty,
 citing Lopez’s rejection of the purported seven-year plea deal and his
 insistence at and after trial that he was not guilty.
        The district court also denied Lopez a certificate of appealability.
 Subsequently, however, a member of this court granted Lopez a certificate of
 appealability “as to whether the district court abused its discretion by
 denying the § 2255 motion without a hearing on the claim of ineffective
 assistance of trial counsel.”
                                        II.
                                        A.
        As that language suggests, “[w]e review the district court’s denial of
 an evidentiary hearing for abuse of discretion.” United States v. Reed, 719
F.3d 369, 373 (5th Cir. 2013). “A district court abuses its discretion if it bases
 its decision on an error of law or a clearly erroneous assessment of the
 evidence.” United States v. Harrison, 910 F.3d 824, 826 (5th Cir. 2018)
 (citation omitted). “A district court must hold an evidentiary hearing
 ‘[u]nless the motion and the files and records of the case conclusively show
 that the prisoner is entitled to no relief.’” United States v. Rivas-Lopez, 678
F.3d 353, 358 (5th Cir. 2012).
        Here, the relief sought is based on a claim of ineffective assistance of
 counsel. “Where a defendant persists in a plea of not guilty, counsel’s failure
 to properly inform him about potential sentencing exposure may constitute
 ineffective assistance.” Id. at 357. To make out such a claim, a defendant
 “must show that counsel’s performance fell below an objective standard of
 reasonableness and that there is a reasonable probability that but for
 counsel’s poor performance the result of the proceeding would have been
 different.” Id. (citing Strickland v. Washington, 466 U.S. 668, 688, 694
 (1984)).




                                         4
Case: 18-20450         Document: 00515548507               Page: 5       Date Filed: 09/01/2020




                                        No. 18-20450


         The district court did not pass on the question of counsel’s
 performance, so only the latter question, prejudice, is at issue here. In this
 context, prejudice means “a reasonable probability that the plea offer would
 have been presented to [and accepted by] the court . . . and that the
 conviction or sentence, or both, under the offer’s terms would have been less
 severe than under the judgment and sentence that in fact were imposed.”
 Reed, 719 F.3d at 373 (quoting Lafler v. Cooper, 566 U.S. 156, 164 (2012)).
 Because there has been no suggestion that the district court would not have
 accepted a ten-year plea agreement, and because a ten-year sentence is
 certainly less severe than the twenty-year sentence that Lopez actually
 received, see United States v. Grammas, 376 F.3d 433, 439 (5th Cir. 2004), the
 question of prejudice boils down to whether Lopez would have agreed to a
 ten-year sentence, had he known that he would risk far worse by going to trial.
         Lopez swears that he would have. The district court, treating Lopez’s
 “self-serving” declarations with skepticism, concluded otherwise. 1 The
 court noted that Lopez “maintained his innocence in pretrial meetings and
 at all stages of trial,” and the court observed that Lopez had rejected the
 possibility of a seven-year plea deal. Consequently, the court found that
 Lopez “has not shown with a reasonable probability that he would have
 accepted a plea offer.”
         This was error. The record plainly reveals that Lopez was not dead-
 set against pleading guilty; in fact, he authorized his attorneys to agree to a
 two- or three-year sentence. Accordingly, the question is not whether Lopez
 was willing to plead guilty—he was—but how long a sentence he would have
 accepted. And here, although the record indicates that Lopez rejected a



         1
          Of course, “[s]imply being ‘self-serving’ . . . does not prevent a party’s assertions
 from creating a dispute of fact.” Bargher v. White, 928 F.3d 439, 445 (5th Cir. 2019).




                                               5
Case: 18-20450      Document: 00515548507         Page: 6     Date Filed: 09/01/2020




                                  No. 18-20450


 seven-year sentence, Lopez declares that that was only because he had not
 been advised of the much-longer sentence that he could receive at trial. To
 be sure, Lopez’s attorneys deny that they failed to advise him, but that is
 precisely the sort of factual dispute that requires an evidentiary hearing. See,
 e.g., Rivas-Lopez, 678 F.3d at 359 (“In light of the conflicting accounts by
 Rivas and counsel . . . , the district court should have held an evidentiary
 hearing before dismissing the § 2255 application.”); see also Owens v. United
 States, 551 F.2d 1053, 1054 (5th Cir. 1977) (“Ordinarily, contested fact issues
 may not be decided on affidavits alone.”). “Because [Lopez]’s affidavit was
 sufficient to prove his allegation and was not speculative, conclusory, plainly
 false, or contradicted by the record, the district court erred in rejecting it
 without holding an evidentiary hearing.” Reed, 719 F.3d at 374.
                                       B.
        The government does not seriously defend the district court’s
 reasoning but instead argues that Lopez’s declarations “lack[] credibility”
 because he “changed the facts supporting his [motion] after the United
 States filed its response.” This mischaracterizes the record. Lopez’s initial
 declaration stated that he was not informed of his sentencing exposure and
 that, if he had been, he would have accepted the seven-year plea deal that his
 attorneys had presented to him. After the government filed declarations
 indicating that the prosecutor had never offered a deal of less than ten years,
 Lopez filed a second declaration, stating that he also would have accepted a
 ten-year deal. There is nothing inconsistent between Lopez’s two
 declarations, nor did Lopez “change[] his argument.” His second
 declaration simply clarifies that he would have accepted not only a seven-year
 sentence but a ten-year sentence as well.
        Finally, the government cites Reed for the proposition that a habeas
 petitioner must present “independent indicia of the likely merit of his




                                        6
Case: 18-20450      Document: 00515548507         Page: 7     Date Filed: 09/01/2020




                                  No. 18-20450


 allegations.” 719 F.3d at 373. But as the Reed court explained, this
 “requirement” depends on “the context of the claim being presented.” Id.
 Thus, “[f]or example, when a defendant’s allegations contradict his sworn
 testimony given at a plea hearing, we have required more than ‘mere
 contradiction of his statements,’ typically ‘specific factual allegations
 supported by the affidavit of a reliable third person.’” Id. (first quoting
 United States v. Raetzsch, 781 F.2d 1149, 1151 (5th Cir. 1986); then quoting
 United States v. Fuller, 769 F.2d 1095, 1099 (5th Cir. 1985)); see, e.g., United
 States v. Cervantes, 132 F.3d 1106, 1110 (5th Cir. 1998) (requiring
 “independent indicia” because defendant’s allegations were “inconsistent
 with representations she made in open court”). Likewise, a habeas petitioner
 cannot demand an evidentiary hearing merely on the basis of “speculative
 and unsupported accusations of government wrongdoing.” Reed, 719 F.3d at
 374. But nothing like that is present here. Rather, Lopez’s declarations
 contain “specific factual claim[s] based on personal knowledge.” Id. In this
 context, that is enough. See, e.g., id. at 374-75; Rivas-Lopez, 678 F.3d at 358-
 59.
                                       III.
        Accordingly, for the foregoing reasons, we vacate the district
 court’s order and remand the case to the district court for further
 proceedings, including an evidentiary hearing. We express no opinion on the
 merit of Lopez’s underlying claims.




                                        7